Exhibit 10.1

Employment Agreement

This Employment Agreement (this “Agreement”), executed and delivered as of June
20, 2018 (the “Effective Date”), is made by and between Yoga Works, Inc., a
California corporation (together with any successor thereto, the “Company”), and
Kurt Donnell (“Executive”) (collectively referred to herein as the
“Parties”).  Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings set forth in Section 10.

RECITALS

WHEREAS, the Company and the Executive desire to enter into this Agreement for
the employment of the Executive by the Company upon the terms and subject to the
conditions set forth herein.

AGREEMENT

In consideration of the respective covenants and agreements set forth below, the
Parties hereto agree as follows:

1.

Employment.

(a)General.  Effective as of the Effective Date, the Company shall employ
Executive and Executive shall accept the employment by the Company, for the
period and in the position set forth in this Section 1, and upon the other terms
and conditions herein provided.

(b)Employment Term.  The term of employment under this Agreement (the “Term”)
shall be for the period beginning on the Effective Date, and ending on the first
anniversary thereof, subject to earlier termination as provided in Section 3.
The Term shall automatically renew for additional one (1) year periods unless no
later than ninety (90) days prior to the end of the applicable Term either Party
gives written notice of non-renewal (“Notice of Non-Renewal”) to the other, in
which case Executive’s employment will terminate at the end of the
then-applicable Term or any other date set by the Company in accordance with
Section 3) and subject to earlier termination as provided in Section 3.

(c)Position and Duties.  Executive shall serve as Executive Vice President,
Partnerships and General Counsel of the Company with such customary
responsibilities, duties and authority as may from time to time be assigned to
Executive by the Chief Executive Officer of the Company (the “CEO”).  Executive
shall devote substantially all of Executive’s working time and efforts to the
business and affairs of the Company (including service to its affiliates, if
applicable), provided that Executive may engage in charitable, community
service, religious, educational and industry association activities and, with
the prior written approval of the CEO, advisory boards or boards of directors of
companies that are not in competition with the Company as long as long as the
foregoing activities do not interfere with Executive’s duties under this
Agreement.  Executive agrees to observe and comply with the rules and policies
of the Company as adopted by the Company from time to time, in each case as
amended from time to time, as set forth in writing, and as delivered or made
available to Executive (each, a “Policy” and, collectively, the “Policies”).  

2.

Compensation and Related Matters.

(a)Annual Base Salary.  During the Term, Executive shall receive a base salary
at a rate of Two Hundred Twenty Thousand Dollars ($220,000) per annum (the
“Annual Base Salary”), which shall be paid in accordance with the customary
payroll practices of the Company.  Such Annual Base Salary

 

--------------------------------------------------------------------------------

Exhibit 10.1

shall be reviewed (and may be adjusted) from time to time by the Board of
Directors of the Company (the “Board”).

(b)Bonus.  During the Term, the Executive will be eligible to participate in an
incentive program established by the Board.  Executive’s bonus compensation
under such incentive program shall be targeted at Fifty Thousand Dollars
($50,000) each year to be awarded based on successfully delivering the goals set
by the Board each year during the Term, which may include such key metrics as
the Company’s achievement of the consolidated revenue target, EBITDA target,
visit target and a discretionary target.  The Company may add additional bonus
incentives for surpassing key metric goals such as revenue and/or EBITDA.  The
Company shall use commercially reasonable efforts to set the incentive targets
for a calendar year no later than January 31 of such year.  The payment of any
bonus pursuant to the incentive program shall be subject to Executive’s
continued employment with the Company through the date of payment which shall be
no later than April 15 following the respective year end.  Executive’s target
annual bonus may be reviewed (and may be adjusted) from time-to-time by the
Board.

(c)Benefits.  During the Term, Executive shall be eligible to participate in all
employee benefit plans, programs and arrangements of the Company, commensurate
with Executive’s position as a senior executive and consistent with the terms
thereof and as such plans, programs and arrangements may be amended from time to
time.  In no event shall Executive be eligible to participate in any severance
plan or program of the Company, except as set forth in Section 4 of this
Agreement.  

(d)Vacation.  During the Term, Executive shall be entitled to accrue and use
three (3) weeks of paid vacation per year, in accordance with the Company’s
Policies; provided, however, that Executive shall not accrue any vacation time
in excess of six (6) weeks (the “Accrual Limit”) and shall cease accruing
vacation time if Executive’s accrued vacation reaches the Accrual Limit until
such time as Executive’s accrued vacation drops below the Accrual Limit.  Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and Executive, provided however, that any request of Executive to take paid
vacation shall not be unreasonably denied by the Company.

(e)Expenses.  During the Term, the Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy. In addition, during the Term, the
Company will reimburse Executive a flat fee of one hundred twenty-five dollars
($125) per month for use of Executive’s personal phone/mobile device.

(f)Key Person Insurance.  At any time during the Term, the Company shall have
the right to insure the life of Executive for the Company’s sole benefit.  The
Company shall have the right to determine the amount of insurance and the type
of policy.  Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier, provided that
any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

(g)Indemnification and Insurance.  At all times during the Term, the Company
shall hold and maintain adequate levels of Directors and Officers liability
insurance, and with provisions that will provide coverage for Executive as a
director, officer, and employee of the Company or any affiliate.  Moreover,
during the Term and thereafter, the Company shall indemnify Executive to the
fullest extent provided by law and the Company’s bylaws from and against any
expense (including attorney’s fees),

2

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

judgments, fines, penalties, and amounts paid in settlement incurred by
Executive in connection with any proceeding in which Executive was or is made a
party or was or is involved by reason of the fact that Executive was or is
employed by or serving as an employee, officer or director of the Company or any
of its affiliates.

3.

Termination.

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

(a)Circumstances.

(i)Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.  

(ii)Disability.  If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.  

(iii)Termination for Cause.  The Company may terminate Executive’s employment
for Cause, as defined below.

(iv)Termination without Cause.  The Company may terminate Executive’s employment
without Cause, which shall include a termination of Executive as a result of the
Company not renewing the Term pursuant to Section 1.

(v)Resignation from the Company for Good Reason.  Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.

(vi)Resignation from the Company Without Good Reason.  Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason, which shall include a termination of Executive as a result of the
Executive not renewing the Term pursuant to Section 1.  

(b)Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, if submitted by Executive, shall be at least thirty (30) days
following the date of such notice (a “Notice of Termination”); provided,
however, that in the event that Executive delivers a Notice of Termination to
the Company, the Company may, in its sole discretion, change the Date of
Termination to any date that occurs following the date of Company’s receipt of
such Notice of Termination and is prior to the date specified in such Notice of
Termination.  A Notice of Termination submitted by the Company may provide for a
Date of Termination on the date Executive receives the Notice of Termination, or
any date thereafter elected by the Company in its sole discretion.  The failure
by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder.  

(c)Company Obligations upon Termination.  Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3, Executive
(or Executive’s estate) shall be entitled

3

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

to receive the sum of:  (i) the portion of Executive’s Annual Base Salary earned
through the Date of Termination, but not yet paid to Executive; (ii) any
expenses owed to Executive pursuant to Section 2(f); (iii) any accrued vacation;
and (iv) any amount accrued and arising from Executive’s participation in, or
benefits accrued under any employee benefit plans, programs or arrangements,
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs or arrangements (collectively, the
“Company Arrangements”).  Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other compensatory amounts hereunder (if any)
shall cease upon the termination of Executive’s employment hereunder.  In the
event that Executive’s employment is terminated by the Company for any reason,
Executive’s sole and exclusive remedy shall be to receive the severance payments
and benefits described in this Section 3(c) or Section 4, as applicable.

(d)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.

4.

Severance Payments.

(a)Termination for Cause or Resignation from the Company Without Good
Reason.  If Executive’s employment shall terminate pursuant to Section 3(a)(iii)
for Cause or pursuant to Section 3(a)(vi) for Executive’s resignation from the
Company without Good Reason, then Executive shall not be entitled to any
severance payments or benefits, except as provided in Section 3(c).

(b)Termination without Cause, Termination Upon Death or Disability, or
Resignation from the Company for Good Reason.  

(i)If Executive’s employment shall terminate as a result of Executive’s death
pursuant to Section 3(a)(i) or Disability pursuant to Section 3(a)(ii), without
Cause pursuant to Section 3(a)(iv), or pursuant to Section 3(a)(v) due to
Executive’s resignation for Good Reason, then, subject to Executive signing on
or before the twenty-first (21st) (or 45th day to the extent required by
applicable law) day following Executive’s Separation from Service (as defined
below), and not revoking, a release of claims in the form attached as Exhibit A
to this Agreement (the “Release”), and Executive’s continued compliance with
Sections 5 and 6, Executive shall receive, in addition to payments and benefits
set forth in Section 3(c), the following:

(A)an amount in cash equal to fifty percent (50%) of the Annual Base Salary of
Executive as of the Date of Termination, payable in the form of salary
continuation in regular installments over the six- (6-) month period following
the date of Executive’s Separation from Service (the “Severance Period”) in
accordance with the Company’s normal payroll practices;

(B)in the event that the Date of Termination occurs on or after July 1 of any
year, following completion of the year in which the Date of Termination occurs,
a pro rata portion, based on the number of days elapsed from the beginning of
such year to the Date of Termination, of Executive’s bonus, if any, that would
otherwise be payable with respect to such year under Section 2(b) above (based
on actual performance for such year), payable on the date on which annual
bonuses are paid generally by the Company to its senior executives with respect
to the year in which the Date of Termination occurs, but in all events

4

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

during the calendar year immediately following the year in which the Date of
Termination occurs; and

(C)if Executive elects to receive continued medical, dental or vision coverage
under one or more of the Company’s group healthcare plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse Executive for, the COBRA premiums
(less the amount Executive would have had to pay to receive group health
coverage for the Executive based on the cost sharing levels in effect as of the
Date of Termination) for Executive under such plans during the period commencing
on Executive’s Separation from Service and ending upon the earliest of (X) the
last day of the Severance Period, (Y) the date that Executive becomes no longer
eligible for COBRA, or (Z) the date Executive becomes eligible to receive
healthcare coverage from a subsequent employer.  Notwithstanding the foregoing,
if the Company determines in its sole discretion that it cannot provide the
foregoing benefit without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
shall in lieu thereof provide to Executive a gross monthly payment in an amount
to cover the full monthly COBRA premium that Executive would be required to pay
to continue Executive’s group health coverage in effect on the Date of
Termination (which amount shall be based on the premium for the first month of
COBRA coverage), less the amount the Executive would have had to pay to receive
group health coverage for the Executive based on the cost sharing levels in
effect on the Date of Termination, which payments shall be made regardless of
whether Executive elects COBRA continuation coverage and shall commence in the
month following the month in which the Date of Termination occurs and shall end
on the earlier of (X) the last day of the Severance Period, (Y) the date that
Executive becomes no longer eligible for COBRA or (Z) the date Executive becomes
eligible to receive healthcare coverage from a subsequent employer.

(c)Survival.  Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 and Section 11 will survive the termination
of Executive’s employment and the expiration or termination of the Term.

5.

Solicitation.  Executive acknowledges that the Company has provided and, during
the Term, the Company from time to time will continue to provide Executive with
access to its Confidential Information (as defined below). Ancillary to the
rights provided to Executive as set forth in this Agreement and the Company’s
provision of Confidential Information, and Executive’s agreements regarding the
use of same, in order to protect the value of any Confidential Information, the
Company and Executive agree to the following provisions, which Executive
acknowledges represent a fair balance of the Company’s rights to protect its
business and Executive’s right to pursue employment:

(a)Executive shall not, at any time during the Restriction Period, directly or
indirectly, either for Executive or for any other person or entity, recruit or
otherwise solicit or induce any employee or consultant of the Company to
terminate his or her employment with the Company, other than through a general
solicitation not targeting the employees of the Company.

(b)In the event the terms of this Section 5 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to

5

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(c)As used in this Section 5, (i) the term “Company” shall include the Company,
Parent and all current and future, direct and indirect, subsidiaries of Parent;
and (ii) the term “Restriction Period” shall mean the period beginning on the
Effective Date and ending on the date twelve (12) months following the Date of
Termination.

(d)Each of the Parties (which, in the case of the Company, shall mean its
officers and the members of the Board) agrees, during the Term and following the
Date of Termination, to refrain from Disparaging (as defined below) the other
Party and its affiliates, including, in the case of the Company, any of its
services, technologies or practices, or any of its directors, officers, agents,
representatives or stockholders, either orally or in writing.  Nothing in this
paragraph shall preclude any Party from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process,
or to defend or enforce a Party’s rights under this Agreement.  For purposes of
this Agreement, “Disparaging” means remarks, comments or statements, whether
written or oral, that impugn the character, integrity, reputation or abilities
of the Person being disparaged.

(e)Executive represents that Executive’s employment by the Company does not and
will not breach any agreement with any former employer, including any
non-compete agreement or any agreement to keep in confidence or refrain from
using information acquired by Executive prior to Executive’s employment by the
Company.  During Executive’s employment by the Company, Executive agrees that
Executive will not violate any non-solicitation agreements Executive entered
into with any former employer or improperly make use of, or disclose, any
information or trade secrets of any former employer or other third party, nor
will Executive bring onto the premises of the Company or use any unpublished
documents or any property belonging to any former employer or other third party,
in violation of any lawful agreements with that former employer or third party.

6.

Nondisclosure of Proprietary Information.

(a)Except in connection with the faithful performance of Executive’s duties
hereunder or pursuant to Section 6(c) and (e), Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for Executive’s benefit or the benefit
of any person, firm, corporation or other entity (other than the Company and its
affiliates) any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information.  The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).  Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public knowledge prior to the date

6

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

Executive proposes to disclose or use such information, provided, that such
publishing or public availability or knowledge of the Confidential Information
shall not have resulted from Executive directly or indirectly breaching
Executive’s obligations under this Section 6(a) or any other similar provision
by which Executive is bound, or from any third-party breaching a provision
similar to that found under this Section 6(a).  For the purposes of the previous
sentence, Confidential Information will not be deemed to have been published or
otherwise disclosed merely because individual portions of the information have
been separately published, but only if material features comprising such
information have been published or become publicly available.

(b)Upon termination of Executive’s employment with the Company for any reason,
Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents or property concerning the Company’s
customers, business plans, marketing strategies, products, property or
processes.

(c)Executive may respond to a lawful and valid subpoena or other legal process
but shall give the Company the earliest possible notice thereof, shall, as much
in advance of the return date as possible, make available to the Company and its
counsel the documents and other information sought and shall assist such counsel
at Company’s expense in resisting or otherwise responding to such process, in
each case to the extent permitted by applicable laws or rules.

(d)As used in this Section 6 and Section 7, the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries.  

(e)Nothing in this Agreement is intended to or shall be used in any way to: (i)
limit Executive from disclosing information and documents when required by law,
subpoena or court order (subject to the requirements of Section 6(c) above),
(ii) limit Executive’s rights to communicate with a government agency, as
provided for, protected under or warranted by applicable law, (iii) prohibit
Executive from disclosing information and documents to Executive’s attorney,
financial or tax adviser for the purpose of securing legal, financial or tax
advice, (iv) prohibit Executive from disclosing Executive’s post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(v) prohibit Executive from retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations. In addition,
Executive may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of Confidential Information that: (x)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (y) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.

7.

Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during the Term,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company, but only to the extent allowed by
California Labor Code Section 2870 (which is attached hereto as Appendix A)
(“Inventions”), shall be the exclusive property of the Company.  Executive shall
promptly disclose all Inventions to the Company, shall execute at the request of
the Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. Executive

7

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

hereby appoints the Company as Executive’s attorney-in‑fact to execute on
Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

8.

Injunctive Relief.

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5, 6 and 7 will cause irreparable damage to Company and
its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be
inadequate.  Accordingly, Executive agrees that in the event of a breach of any
of the covenants contained in Sections 5, 6 and 7, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to seek specific performance and injunctive relief.

9.

Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates.  This Agreement shall be binding upon and inure to the benefit of
the Company, Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.  None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will or operation of
law.  Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive compensation hereunder
following Executive’s death by giving written notice thereof to the Company.  

10.

Certain Definitions.

(a)Cause.  The Company shall have “Cause” to terminate Executive’s employment
hereunder upon:

(i)Executive’s failure to comply with, in any material respect, any of the
material Company’s Policies;

(ii)Executive’s failure in any material respect to carry out or comply with any
lawful and reasonable directive of the Board;

(iii)Executive’s breach of a material provision of this Agreement, any
Restricted Stock Agreement and any other material agreement among Executive and
the Company, Parent or subsidiary thereof;

(iv)Executive’s commission of, conviction of, or plea of “guilty” or “no
contest” to, any felony or crime involving moral turpitude;

(v)Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on Parent’s or its direct or indirect subsidiaries’ premises or
while performing Executive’s duties and responsibilities under this Agreement;

(vi)Executive’s willful, reckless or gross misconduct bringing Parent or its
direct or indirect subsidiaries into any public disgrace or disrepute; or

8

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

(vii)Executive’s commission of an act of dishonesty, disloyalty, fraud,
embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
with respect to Parent or its direct or indirect subsidiaries.  

Notwithstanding the foregoing, in the case of clauses (i), (ii) and (iii) above,
no “Cause” will have occurred unless and until the Company has provided
Executive with written notice of the circumstances setting forth the elements of
“Cause” in reasonable detail and an opportunity to cure such finding of “Cause”
within thirty (30) days after the receipt of such notice.  If the Executive
fails to cure the same within such thirty (30) days, then “Cause” shall be
deemed to have occurred as of the expiration of the 30-day cure period.  In the
event that (a) Executive’s employment with the Company terminates for any reason
other than for Cause (including, without limitation, whether by death,
Disability, resignation or termination without Cause or with Good Reason) and
(b) any of the facts and circumstances described in (iv) through (vi) above
existed as of the date of Executive’s termination (whether or not known by the
Board as of the termination or discovered after any such termination), by a vote
of the Board, the Company may deem the termination of the Executive’s employment
to have been for Cause and, for all purposes of this Agreement (including
Sections 3 and 4), the termination shall be treated as a termination by the
Company for Cause and the Company and Executive shall have the corresponding
rights or obligations associated with a termination for Cause.

(b)Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death; or
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) – (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.

(c)Disability.  “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s
employees,  “disability” as defined in such long-term disability plan for the
purpose of determining a participant’s eligibility for benefits, provided,
however, if the long-term disability plan contains multiple definitions of
disability, “Disability” shall refer to that definition of disability which, if
Executive qualified for such disability benefits, would provide coverage for the
longest period of time. The determination of whether Executive has a Disability
shall be made by the person or persons required to make disability
determinations under the long-term disability plan.  At any time the Company
does not sponsor a long-term disability plan for its employees, Disability shall
mean Executive’s inability to perform, with or without reasonable accommodation,
the essential functions of Executive’s position hereunder for a total of three
months during any six- (6-) month period as a result of incapacity due to mental
or physical illness as determined by a physician selected by the Company or its
insurers and acceptable to Executive or Executive’s legal representative, with
such agreement as to acceptability not to be unreasonably withheld or
delayed.  Any refusal by Executive to submit to a medical examination for the
purpose of determining Disability shall be deemed to constitute conclusive
evidence of Executive’s Disability.

(d)Good Reason.  For the sole purpose of determining Executive’s right to
severance payments as described above, the Executive’s resignation will be for
“Good Reason” if the Executive resigns within ninety (90) days after any of the
following events, unless Executive consents in writing to the applicable event:
(i) a material decrease in Executive’s annual base salary or bonus opportunity,
other than a reduction in annual base salary of less than ten percent (10%) that
is implemented in connection with a contemporaneous reduction in annual base
salaries affecting all other senior executives of the Company, or the Company’s
material failure to pay any compensation due to Executive when due and payable
or other breach of a material provision of this Agreement, (ii) a material
decrease in the Executive’s authority or areas of responsibility as are
commensurate with such Executive’s title or position (other than in connection
with a corporate transaction where the Executive continues to hold the position
referenced in Section 1(c) above with respect to the Company’s business,
substantially as such

9

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

business exists prior to the date of consummation of such corporate transaction,
but does not hold such position with respect to the successor corporation), or
(iii) the relocation of the Executive’s primary office to a location more than
twenty-five (25) miles from Los Angeles, California or Phoenix, Arizona
(provided that for purposes of clarity, Executive hereby agrees and acknowledges
that his regular and/or periodic travel for business purposes shall in no event
constitute “Good Reason”.   Notwithstanding the foregoing, no Good Reason will
have occurred unless and until Executive has: (a) provided the Company, within
sixty (60) days of Executive’s knowledge of the occurrence of the facts and
circumstances underlying the Good Reason event, written-notice stating with
specificity the applicable facts and circumstances underlying such finding of
Good Reason; and (b) provided the Company with an opportunity to cure the same
within thirty (30) days after the receipt of such notice.

(e)Person.  “Person” shall mean any individual, firm, corporation, partnership,
limited liability company, incorporated or unincorporated association, joint
venture, joint stock company, trust, governmental authority or other entity of
any kind.

11.

Miscellaneous Provisions.

(a)Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of California without reference to the
principles of conflicts of law of the State of California or any other
jurisdiction, and where applicable, the laws of the United States.

(b)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

(c)Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

(i)If to the Company:

Yoga Works, Inc.

c/o Great Hill Partners LLC

One Liberty Square

Boston, MA 02109

Attention: Laurie Gerber

Facsimile:  (617) 292-9430

E-mail address: lgerber@greathillpartners.com

 

and copies to:

 

Latham & Watkins, LLP

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Attention:  Alexander B. Temel

Facsimile:  (617) 948-6001

E-mail address: alexander.temel@lw.com

 

10

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

If to Executive, at the last address that the Company has in its personnel
records for Executive,

 

or at any other address as any Party shall have specified by notice in writing
to the other Party.

(d)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile or
other electronic delivery method shall be deemed effective for all purposes.

(e)Entire Agreement.  The terms of this Agreement are intended by the Parties to
be the final expression of their agreement with respect to the employment of
Executive by the Company and supersede all prior understandings and agreements,
whether written or oral, including, without limitation, that certain Employment
Agreement between the Parties dated March 27, 2017.  The Parties further intend
that this Agreement shall constitute the complete and exclusive statement of
their terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.  

(f)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company.  By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.  

(g)No Inconsistent Actions.  The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(h)Construction.  This Agreement shall be deemed drafted equally by both of the
Parties.  Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any Party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary, (a) the
plural includes the singular and the singular includes the plural; (b) “and” and
“or” are each used both conjunctively and disjunctively; (c) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (f)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

(i)Arbitration.  Any controversy, claim or dispute arising out of or relating to
this Agreement, shall be settled solely and exclusively by a binding arbitration
process administered by JAMS in Los Angeles, California.  Such arbitration shall
be conducted in accordance with the then-existing JAMS Employment Rules and
Procedures, with the following exceptions if in conflict: (a) one arbitrator who
is a retired judge shall be chosen by JAMS; (b) the Company will pay the
expenses and fees of the

11

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS rules and regulations) of the
proceedings has been given to such Party.  Each Party shall bear its own
attorneys fees and expenses; provided that the arbitrator may assess the
prevailing Party’s fees and costs against the non-prevailing Party as part of
the arbitrator’s award if provided and allowed by law.  The Parties agree to
abide by all decisions and awards rendered in such proceedings.  Such decisions
and awards rendered by the arbitrator shall be final and conclusive.  All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief or
specific performance as provided in this Agreement.  This dispute resolution
process and any arbitration hereunder shall be confidential and neither any
Party nor the neutral arbitrator shall disclose the existence, contents or
results of such process without the prior written consent of all Parties, except
where necessary or compelled in a Court to enforce this arbitration provision or
an Award from such arbitration or otherwise in a legal proceeding.  If JAMS no
longer exists or is otherwise unavailable, the Parties agree that the American
Arbitration Association (“AAA”) shall administer the arbitration in accordance
with its then-existing rules.  In such event, all references herein to JAMS
shall mean AAA.  Notwithstanding the foregoing, Executive and the Company each
have the right to resolve any issue or dispute over intellectual property rights
by Court action instead of arbitration.  Executive and the Company understand
that by agreeing to arbitration any claim pursuant to this Section 11(i), they
will not have the right to have any such claim decided by a jury or a court, but
shall instead have any such claim decided through arbitration.  Executive and
the Company waive any constitutional or other right to bring claims covered by
this Agreement other than in their individual capacities.  Except as may be
prohibited by law, this waiver includes the ability to assert claims as a
plaintiff or class member in any purported class or representative proceeding.

(j)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(k)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

(l)Section 409A.  

(i)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  

(ii)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
designated under this Agreement as payable upon Executive’s termination of

12

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service.  Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(iii)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death.  Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.  

 

(iv)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

(v)Installments.  Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A.  Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.

12.

Employee Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

[Signature Page Follows]

 

13

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.



COMPANY

By:  /s/ Rosanna McCollough                 

Name:  Rosanna McCollough

Title:Chief Executive Officer

 

  

EXECUTIVE

By:  /s/ Kurt Donnell                               

Kurt Donnell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between Kurt
Donnell (“Employee”) and Whole Body, Inc. (the “Company”) (collectively,
referred to as the “Parties” or individually referred to as a
“Party”).  Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of ________, 2017 (the “Employment Agreement”); and

WHEREAS, in connection with the Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective ________, 20__,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company or its subsidiaries or
affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Employee’s ownership of vested
equity securities of the Company or Employee’s right to indemnification by the
Company or any of its affiliates pursuant to contract or applicable law
(collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the Severance Payments described in Section
4 of the Employment Agreement, which, pursuant to the Employment Agreement, are
conditioned on the Employee’s execution and non-revocation of this Agreement,
and in consideration of the mutual promises made herein, the Company and
Employee hereby agree as follows:

1.Severance Payments; Salary and Benefits.  The Company agrees to provide
Employee with the severance payments and benefits described in Section 4(b) of
the Employment Agreement, payable at the times set forth in, and subject to the
terms and conditions of, the Employment Agreement. In addition, to the extent
not already paid, and subject to the terms and conditions of the Employment
Agreement, the Company shall pay or provide to the Employee all other payments
or benefits described in Section 3(c) of the Employment Agreement, subject to
and in accordance with the terms thereof.

2.Release of Claims.  Employee agrees that, other than with respect to the
Retained Claims, the foregoing consideration/severance payments represent
settlement in full of all outstanding obligations owed to Employee by the
Company, Parent (as defined in the Employment Agreement), any of their direct or
indirect subsidiaries and affiliates, and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on his own behalf and on behalf of any of Employee’s
affiliated companies or entities and any of their respective heirs, family
members, executors, agents, and assigns, other than with respect to the Retained
Claims, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement (as defined in Section 7 below), including, without
limitation:

(a)any and all claims relating to or arising from Employee’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

15

 

--------------------------------------------------------------------------------

Exhibit 10.1

(b)any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, [Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the California Fair Employment and Housing Act; the California Equal Pay Law;
the Moore-Brown-Roberti Family Rights Act of 1991; the California Labor Code;
the California WARN Act; the California False Claims Act; and the California
Corporate Criminal Liability Act]1;

(e)any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Employee’s employment, pursuant to written terms of
any employee benefit plan of the Company or its affiliates and Employee’s right
under applicable law and any Retained Claims.  This release further does not
release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement.

 

1

Subject to confirmation.  

16

 

--------------------------------------------------------------------------------

Exhibit 10.1

In addition, nothing in this Release precludes Executive from participating in
any investigation or proceeding before any federal or state agency, or
governmental body, including, but not limited to, the Equal Employment
Opportunity Commission, the Securities and Exchange Commission and/or the
Department of Justice.

3.Acknowledgment of Waiver of Claims under ADEA.  Employee understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary.  Employee understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement.  Employee understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled.  Employee
further understands and acknowledges that he has been advised by this writing
that:  (a) he should consult with an attorney prior to executing this Agreement;
(b) he has [twenty-one (21)]2 days within which to consider this Agreement; (c)
he has 7 days following his execution of this Agreement to revoke this Agreement
pursuant to written notice to the ______________ of the Company; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.  In the event
Employee signs this Agreement and returns it to the Company in less than the
twenty-one (21) day period identified above, Employee hereby acknowledges that
he has freely and voluntarily chosen to waive the time period allotted for
considering this Agreement.

4.Severability.  In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

5.No Oral Modification.  This Agreement may only be amended in a writing signed
by Employee and a duly authorized officer of the Company.

6.Governing Law; Dispute Resolution.  This Agreement shall be subject to the
provisions of Sections 11(a), 11(c) and 11(i) of the Employment Agreement.

7.Effective Date.  If the Employee has attained or is over the age of 40 as of
the date of Employee’s termination of employment, then Employee has seven days
after signing this Agreement to revoke it and this Agreement will become
effective on the eighth day after Employee signed this Agreement, so long as it
has been signed by the Parties and has not been revoked by Employee before that
date (the “Effective Date”).  If the Employee has not attained the age of 40 as
of the date of Employee’s termination of employment, then the “Effective Date”
shall be the date on which Employee signs this Agreement.

8.Voluntary Execution of Agreement.  Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other
Releasees.  Employee acknowledges that:  (a) he has read this Agreement; (b) he
has not relied upon any representations or statements made by the Company that
are not specifically set forth in this Agreement; (c) he has been represented in
the preparation, negotiation, and execution of this Agreement

 

2

45 days to the extent required by applicable law.  

17

 

--------------------------------------------------------------------------------

Exhibit 10.1

by legal counsel of his own choice or has elected not to retain legal counsel;
(d) he understands the terms and consequences of this Agreement and of the
releases it contains; and (e) he is fully aware of the legal and binding effect
of this Agreement.

 

18

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.  

Dated: ______________


[_______________]

 

 

 

COMPANY

Dated:

By:
Name:
Title:

 

 

 

 

 




 

--------------------------------------------------------------------------------

Appendix A

California Labor Code Section 2870.  Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.

(i)Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(A)Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(B)Result from any work performed by the employee for his employer.

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

 

 

20

 